           Case 2:19-cv-00744-WBS-AC Document 55 Filed 12/17/20 Page 1 of 2


 1   CATHERINE E. HOLZHAUSER, SBN 118756
     CHRISTOPHER O. HAMMER, SBN 272543
 2   BEESON, TAYER & BODINE, APC
     520 Capitol Mall, Suite 300
 3   Sacramento, CA 95814-4714
     Telephone:   (916) 325-2100
 4   Facsimile:   (916) 325-2120
     Email:       cholzhauser@beesontayer.com
 5                chammer@beesontayer.com

 6   Attorneys for Plaintiff NORTHWEST ADMINISTRATORS, INC.

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10   NORTHWEST ADMINISTRATORS, INC.,                      Case No. 2:19-CV-00744-WBS-AC

11                                           Plaintiff,   ORDER RE PLAINTIFF’S EX PARTE
                                                          APPLICATION TO CONTINUE STATUS
12                           v.                           (PRETRIAL SCHEDULING)
                                                          CONFERENCE AND RELATED
13   NATIONAL EXPRESS TRANSIT SERVICES                    DEADLINES
     CORPORATION, a Delaware corporation,
14   DURHAM SCHOOL SERVICES, L.P., a
     Delaware limited partnership; NATIONAL
15   EXPRESS LLC, a Delaware limited liability
     corporation,
16
                                         Defendants.
17

18           Having considered Plaintiff’s Ex Parte Application and Declaration of Christopher Hammer

19   in support thereof, this Court finds good cause exists to continue the Status (Pretrial Scheduling)

20   Conference and corresponding dates as follows:

21          1.      The Status (Pretrial Scheduling) Conference will be continued from January 4, 2021 at

22   1:30 p.m. in Courtroom 5 of the Sacramento Courthouse until April 12, 2021 at 1:30 p.m. in

23   Courtroom 5 of the Sacramento Courthouse.

24   ///

25   ///

26   ///

27

28
     ORDER RE PLAINTIFF’S EX PARTE APPLICATION TO CONTINUE CASE                                19cv744 Northwest1-
     MANAGEMENT CONFERENCE                                                                      Order Re Pltf's App
                                                                                               to Cont Schedg Conf
     Case No. 2:19-CV-00744-WBS-AC
           Case 2:19-cv-00744-WBS-AC Document 55 Filed 12/17/20 Page 2 of 2


 1   ///
 2   ///
 3           2.    The Rule 26(f) Report, Initial Disclosures and Joint Status Report filing deadline will
 4    be continued from December 21, 2020 to March 29, 2021.
 5

 6           IT IS SO ORDERED.
 7
      Dated: December 16, 2020
 8

 9
10

11
     Presented for entry on December 16, 2020:
12
             By: /s/ Christopher Hammer__________
13           CHRISTOPHER HAMMER, ESQ.
             Attorney for Plaintiff
14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
     ORDER RE PLAINTIFF’S EX PARTE APPLICATION TO CONTINUE CASE                              19cv744 Northwest2-
     MANAGEMENT CONFERENCE                                                                    Order Re Pltf's App
                                                                                             to Cont Schedg Conf
     Case No. 2:19-CV-00744-WBS-AC
